Exhibit 10.1

AMYLIN PHARMACEUTICALS, INC.

2003 NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN

ADOPTED APRIL 2, 2003

APPROVED BY STOCKHOLDERS MAY 14, 2003

ORIGINAL EFFECTIVE DATE: APRIL 2, 2003

AMENDED BY THE BOARD: MARCH 16, 2009

LAST AMENDED BY THE BOARD: MARCH 1, 2011

1. PURPOSES AND RELATIONSHIP WITH THE COMPANY’S 2009 EQUITY INCENTIVE PLAN.

(a) Eligible Award Recipients. The persons eligible for Initial Option Grants,
Annual Option Grants and Annual RSU Grants are the Non-Employee Directors of the
Company.

(b) Available Awards. The purpose of the Plan is to provide a means by which
Non-Employee Directors may be given an opportunity to benefit from increases in
the value of the Common Stock through the granting of Nonstatutory Stock Options
and Restricted Stock Unit Awards.

(c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of its Non-Employee Directors, to secure and retain the services of new
Non-Employee Directors and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Affiliates.

(d) Relationship with the Company’s 2009 Equity Incentive Plan. All Options and
RSUs granted pursuant to the Plan shall be deemed to have been issued under and
pursuant to the terms of the Incentive Plan and subject to all the terms and
conditions of the Incentive Plan except to the extent otherwise provided for in
the Plan. In the event that any of the terms or conditions of the Incentive Plan
are inconsistent with or in conflict with any of the terms or conditions of the
Plan, the Options or the RSUs, the terms and conditions of the Plan, the Options
or the RSUs shall control.

2. DEFINITIONS.

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(b) “Award” means an Option or RSU granted pursuant to the Plan.

(c) “Awardholder” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.



--------------------------------------------------------------------------------

(d) “Anniversary Date” means with respect to each Award, the date that is the
first anniversary of the applicable date of grant of the Award.

(e) “Annual Option Grant” means an Option granted annually to all Non-Employee
Directors who meet the criteria specified in subsection 6(b) of the Plan.

(f) “Annual RSU Grant” means an RSU granted to all Non-Employee Directors who
meet the criteria specified in subsection 6(c) of the Plan.

(g) “Annual Meeting” means the annual meeting of the stockholders of the
Company.

(h) “Board” means the Board of Directors of the Company.

(i) “Change in Control” means the occurrence of any of the following: (i) any
“person,” as such term is used in Sections 13(d) and 14(d) of the Exchange Act
(other than the Company, a subsidiary, an affiliate, or a Company employee
benefit plan, including any trustee of such plan acting as trustee) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction;
(ii) there is consummated a sale or other disposition of all or substantially
all of the assets of the Company (other than a sale to an entity where at least
50% of the combined voting power of the voting securities of such entity are
owned by the stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale); (iii) there
is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such transaction, the stockholders immediately prior to the consummation of such
transaction do not own, directly or indirectly, outstanding voting securities
representing more than 50% of the combined outstanding voting power of the
surviving entity in such transaction or more than 50% of the combined
outstanding voting power of the parent of the surviving entity in such
transaction.

(j) “Code” means the Internal Revenue Code of 1986, as amended.

(k) “Common Stock” means the common stock of the Company.

(l) “Company” means Amylin Pharmaceuticals, Inc., a Delaware corporation.

(m) “Consultant” means any person, including an advisor, whether an individual
or an entity, (i) engaged by the Company or an Affiliate to render consulting or
advisory services and who is compensated for such services or (ii) who is a
member of the Board of Directors of an Affiliate and who is compensated for such
services. However, the term “Consultant” shall not include Directors who are not
compensated by the Company for their services as Directors, and the payment of a
director’s fee by the Company for services as a Director shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.

 

2.



--------------------------------------------------------------------------------

(n) “Continuous Service” means that the Awardholder’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. An Awardholder’s Continuous Service shall not be
deemed to have terminated by reason of a change in the capacity in which such
Awardholder renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which such Awardholder
renders such service, provided that there is otherwise no interruption or
termination of such Awardholder’s Continuous Service. For example, a change in
status from a Non-Employee Director of the Company to a Consultant of an
Affiliate or an Employee of the Company will not constitute an interruption of
Continuous Service. To the extent permitted by applicable laws, the Board or the
chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave.

(o) “Deferred Compensation Plan” means the Company’s 2001 Non-Qualified Deferred
Compensation Plan, or any successor deferred compensation plan thereto.

(p) “Director” means a member of the Board of Directors of the Company.

(q) “Employee” means any person employed by the Company or an Affiliate. A
person shall not be deemed an Employee by reason of such person’s service as a
Director and/or payments of director’s fees to such person.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the date of determination, as reported in a source the Board deems
reliable.

(ii) Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

(iii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board and in a manner that complies
with Section 409A and 422 of the Code.

(t) “Incentive Plan” means the Company’s 2009 Equity Incentive Plan or any
successor equity incentive plan thereto.

(u) “Initial Option Grant” means an Option granted to a Non-Employee Director
who meets the criteria specified in subsection 6(a) of the Plan.

 

3.



--------------------------------------------------------------------------------

(v) “Non-Employee Director” means a Director who is not an Employee.

(w) “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(x) “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.

(y) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.

(z) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(aa) “Plan” means this Amylin Pharmaceuticals, Inc. 2003 Non-Employee Directors’
Equity Incentive Plan.

(rr) “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(c) of
the Plan.

(bb) “RSU” means a Restricted Stock Unit Award granted pursuant to the Plan.

(cc) “RSU Award Agreement” means a written agreement between the Company and a
holder of a Restricted Stock Unit Award evidencing the terms and conditions of a
Restricted Stock Unit Award grant. Each Restricted Stock Unit Award Agreement
shall be subject to the terms and conditions of the Plan.

(dd) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

3. ADMINISTRATION.

(a) Administration by Board. The Board shall administer the Plan.

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine the provisions of each Award to the extent permitted in the
Plan.

(ii) To construe and interpret the Plan and Award granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective.

(iii) To amend the Plan as provided in Section 10.

 

4.



--------------------------------------------------------------------------------

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.

(c) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

4. AWARDS ISSUED UNDER INCENTIVE PLAN.

All Awards granted pursuant to the Plan shall be deemed to have been granted
under the Incentive Plan, and the shares of Common Stock issuable upon exercise
or settlement of such Awards shall be issuable out of the shares reserved for
issuance under the Incentive Plan pursuant to Section 4 of the Incentive Plan.

5. ELIGIBILITY.

The Awards as set forth in Section 6 automatically shall be granted under the
Plan to all Non-Employee Directors in accordance with the provisions of
Section 6.

6. NON-DISCRETIONARY GRANTS.

(a) Initial Option Grants. Each person who is elected or appointed by the Board
or stockholders of the Company for the first time to be a Non-Employee Director
subsequent to April 2, 2003 and who has not served as a Director at any time
during the two-year period immediately preceding the date of such election or
appointment, automatically shall, upon the date of his or her initial election
or appointment to be a Non-Employee Director, be granted an Initial Option Grant
to purchase thirty thousand (30,000) shares of Common Stock on the terms and
conditions set forth herein, which Initial Option Grant shall be effective as of
the date of such election or appointment.

(b) Annual Option Grants. Immediately following each Annual Meeting held after
April 2, 2003, each Non-Employee Director who (i) was serving as a Director
immediately prior to the meeting and (ii) is re-elected to his or her Board
position at such Annual Meeting, shall automatically shall be granted, effective
as of the date of such Annual Meeting (and in addition to any Annual RSU Grant
granted pursuant to Section 6(c)) an Annual Option Grant to purchase twenty
thousand (20,000) shares of Common Stock on the terms and conditions set forth
herein.

(c) Annual RSU Grants. Immediately following each Annual Meeting held after
March 1, 2011, each Non-Employee Director who (i) was serving as a Director
immediately prior to the meeting and (ii) is re-elected to his or her Board
position at such Annual Meeting, shall automatically shall be granted, effective
as of the date of such Annual Meeting (and in addition to any Annual Option
Grant granted pursuant to Section 6(b)) an Annual RSU Grant in respect of three
thousand (3,000) shares of Common Stock on the terms and conditions set forth
herein.

 

5.



--------------------------------------------------------------------------------

7. OPTION PROVISIONS.

Each Option granted shall include (through incorporation of provisions hereof by
reference in the Option Agreement or otherwise) the substance of each of the
following provisions, and may include other provisions to the extent those
provisions are permitted or required by the Incentive Plan and are not
inconsistent with or in conflict with the terms and conditions of the Plan:

(a) Term. No Option shall be exercisable after the expiration of seven (7) years
from the date it was granted.

(b) Exercise Price. The exercise price of each Option shall be one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

(c) Vesting Schedule. The Option shall vest and become exercisable as follows:

(i) Initial Option Grants: (A) if the applicable Optionholder’s Continuous
Service continues through the Anniversary Date, such Option shall become
exercisable as of the Anniversary Date with respect to one-fourth (1/4th) of the
total number of shares of Common Stock subject to such Option; and (B) over the
thirty-six month period following the Anniversary Date, for so long as the
applicable Optionholder’s Continuous Service continues, such Option shall become
exercisable with respect to an additional one forty-eighth (1/48) of the total
number of shares of Common Stock subject to such Option on each monthly
anniversary of the Anniversary Date until such Option has become fully
exercisable.

(ii) Annual Option Grants: such Option shall become exercisable in twelve equal
monthly increments over a period of one (1) year following the date of grant of
such Option for so long as the applicable Optionholder’s Continuous Service
continues.

8. RSU PROVISIONS.

Each RSU granted shall include (through incorporation of provisions hereof by
reference in the RSU Award Agreement or otherwise) the substance of each of the
following provisions, and may include other provisions to the extent those
provisions are permitted or required by the Incentive Plan and are not
inconsistent with or in conflict with the terms and conditions of the Plan:

(a) Vesting Schedule. If the applicable Awardholder’s Continuous Service
continues through the Anniversary Date, such RSU shall fully vest as of the
Anniversary Date.

(b) Issuance Schedule. The Common Stock to be issued in respect of an RSU shall
be issued in accordance with the terms of the RSU Award Agreement.

 

6.



--------------------------------------------------------------------------------

(c) Deferral Election Permitted. Each RSU is eligible to be deferred under and
in accordance with the terms of the Deferred Compensation Plan and the form of
RSU Award Agreement.

9. MISCELLANEOUS.

The Board shall have the power to accelerate the time at which an Option may
first be exercised or the time during which an Option or RSU or any part thereof
will vest in accordance with the Plan, notwithstanding the provisions in the
Award stating the time at which it may first be exercised or the time during
which it will vest.

10. ADJUSTMENTS UPON CHANGES IN STOCK.

(a) Capitalization Adjustments. If any change is made in the Common Stock
subject to the Incentive Plan, or subject to any Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) of securities subject to Awards granted under the Plan
and the number of securities to be issued upon the exercise of Options or in
respect of RSUs granted under the Plan, and the outstanding Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Awards. The Board shall make
such adjustments, and its determination shall be final, binding and conclusive.
(The conversion of any convertible securities of the Company shall not be
treated as a transaction “without receipt of consideration” by the Company.)

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Awards shall terminate immediately prior to
such event.

(c) Asset Sale, Merger, Consolidation or Reverse Merger. In the event of (i) a
sale, lease or other disposition of all or substantially all of the assets of
the Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (individually, a “Corporate
Transaction”), then any surviving corporation or acquiring corporation shall
assume any Awards outstanding under the Plan or shall substitute similar awards
(including awards to acquire the same consideration paid to the stockholders in
the Corporate Transaction for those outstanding under the Plan). In the event
any surviving corporation or acquiring corporation refuses to assume such Awards
or to substitute similar awards for those outstanding under the Plan, then with
respect to Awards held by Awardholders whose Continuous Service has not
terminated, the vesting of such Awards (and, if applicable, the time during
which such Awards may be exercised or the shares in respect of such awards shall
be issued) shall be accelerated in full, and the Awards shall terminate if not
exercised (if applicable) at or prior to the Corporate

 

7.



--------------------------------------------------------------------------------

Transaction. With respect to any other Awards outstanding under the Plan, such
Awards shall terminate if not exercised (if applicable) prior to the Corporate
Transaction.

(d) Change in Control. Notwithstanding any other provisions of the Plan to the
contrary, if a Change in Control occurs and the Awardholder’s Continuous Service
has not terminated prior to the effective date of such Change in Control, then
the vesting of such Awards (and, if applicable, the time during which such
Awards may be exercised or the shares in respect of such awards shall be issued)
shall be accelerated in full as of the effective date of the Change in Control.
Following such Change in Control (other than a Change in Control resulting from
a plan of complete dissolution or liquidation of the Company) and
notwithstanding any other provision of the Plan to the contrary and provided
that the Awardholder’s Continuous Service has not terminated prior to the
effective date of the Change in Control, then the Awardholder’s Options shall
expire on the earliest of (i) 12 months following the effective date of such
Change in Control or (ii) the expiration of the term of the Option.

(e) Impact of Corporate Transaction or Change in Control on RSU Awards that are
Deferred Compensation. Notwithstanding any other provisions of the Plan or the
Incentive Plan to the contrary, with respect to any RSU Awards that are
“deferred compensation” for purposes of Section 409A of the Code (“Deferred
Compensation RSUs”), regardless of whether the vesting of any Deferred
Compensation RSUs accelerates, the applicable scheduled issuance date of any
shares of Common Stock in respect of the Deferred Compensation RSUs shall not be
accelerated in connection with any Corporate Transaction or Change in Control,
and the surviving or acquiring corporation (or its parent company) (the
“Acquiring Entity”) must either assume, continue or substitute the Deferred
Compensation RSUs, and shares subject to the Deferred Compensation RSUs that
vest, if any, shall be issued by the Acquiring Entity in accordance with the
terms of the RSU Award Agreement and the applicable deferral election in effect
under the Company’s Deferred Compensation Plan. However, nothing in this
provision is intended to prohibit the Company’s exercise of its discretion to
terminate the Deferred Compensation Plan and outstanding deferrals pursuant to
Article 10 thereof, and thereby accelerate an issuance of shares in respect of
Deferred Compensation RSUs in connection with a 409A Change of Control. For such
purposes, a “409A Change in Control” is a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
Company’s assets, as provided in Code Section 409A(a)(2)(A)(v) and applicable
guidance thereunder.

(f) Parachute Payments. If any payment or benefit the Awardholder would receive
pursuant to a Change in Control from the Company or otherwise would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, or any comparable successor provisions, and (ii) but for this subsection,
be subject to the excise tax imposed by Section 4999 of the Code, or any
comparable successor provisions (the “Excise Tax”), then such payment or benefit
shall be either (x) provided to the Awardholder in full or (y) provided to the
Awardholder as to such lesser extent which would result in no portion of the
payment or benefit being subject to the Excise Tax, whichever of the foregoing
amounts, when taking into account applicable federal, state, local and foreign
income and employment taxes, the Excise Tax, and any other applicable taxes (all
computed at the highest applicable marginal rate),

 

8.



--------------------------------------------------------------------------------

results in the receipt by the Awardholder, on an after-tax basis, of the
greatest amount of payment or benefits, notwithstanding that all or some portion
of such payment or benefits may be taxable under the Excise Tax. Unless the
Company and the Awardholder otherwise agree in writing, any determination
required under this subsection shall be made in writing in good faith by the
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the Change in Control. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
different nationally recognized accounting firm to make the determinations
required hereunder (the accounting firm so engaged pursuant to the two
immediately preceding sentences, the “Accountants”). If a reduction in payments
or benefits constituting “parachute payments” is necessary so that the payments
or benefits equal the amount determined pursuant to clauses (x) and (y) above,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of Awards; reduction of employee benefits.
In the event that acceleration of vesting of Awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Awardholder’s Awards. For purposes of making the calculations
required by this subsection, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and the Awardholder shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this subsection. The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this subsection.

If, notwithstanding any reduction described in this subsection, the Internal
Revenue Service (the “IRS”) determines that the Awardholder is liable for the
Excise Tax as a result of the receipt of a payment or benefits as described
above, then the Awardholder shall be obligated to pay back to the Company,
within thirty (30) days after a final IRS determination or in the event that the
Awardholder challenges the final IRS determination, a final judicial
determination, a portion of the payment or benefits equal to the “Repayment
Amount.” The Repayment Amount with respect to the payment or benefits shall be
the smallest such amount, if any, as shall be required to be paid to the Company
so that the Awardholder’s net after-tax proceeds with respect to any payment or
benefits (after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment or benefits) shall be maximized. The
Repayment Amount with respect to the payment or benefits shall be zero if a
Repayment Amount of more than zero would not result in the Awardholder’s net
after-tax proceeds with respect to the payment or benefits being maximized. If
the Excise Tax is not eliminated pursuant to this paragraph, the Awardholder
shall pay the Excise Tax.

Notwithstanding any other provision of this subsection, if (i) there is a
reduction in a payment or benefits as described in this subsection, (ii) the IRS
later determines that the Awardholder is liable for the Excise Tax, the payment
of which would result in the maximization of the Awardholder’s net after-tax
proceeds (calculated as if the Awardholder’s payment or benefits had not
previously been reduced), and (iii) the Awardholder pays the Excise Tax, then
the Company shall pay to the Awardholder those benefits which were reduced
pursuant to this subsection contemporaneously or as soon as administratively
possible after the Awardholder

 

9.



--------------------------------------------------------------------------------

pays the Excise Tax so that the Awardholder’s net after-tax proceeds with
respect to the payment or benefits is maximized.

If the Awardholder either (i) brings any action to enforce rights pursuant to
this subsection, or (ii) defends any legal challenge to its rights hereunder,
the Awardholder shall be entitled to recover attorneys’ fees and costs incurred
in connection with such action, regardless of the outcome of such action;
provided, however, that, in the event such action is commenced by the
Awardholder, the court finds the claim was brought in good faith.

11. AMENDMENT OF THE PLAN AND AWARDS.

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 9 relating to adjustments upon
changes in Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy the requirements of Rule 16b-3 or any Nasdaq or securities exchange
listing requirements.

(b) Stockholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval.

(c) No Impairment of Rights. Rights under any Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the Awardholder and (ii) the Awardholder
consents in writing.

(d) Amendment of Awards. The Board at any time, and from time to time, may amend
the terms of any one or more Awards; provided, however, that the rights under
any Award shall not be impaired by any such amendment unless (i) the Company
requests the consent of the Awardholder and (ii) the Awardholder consents in
writing.

12. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan is adopted by the Board or approved by
the stockholders of the Company, whichever is earlier. No Awards may be granted
under the Plan while the Plan is suspended or after it is terminated.

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Award granted while the Plan is in
effect except with the written consent of the Awardholder.

13. EFFECTIVE DATE OF PLAN.

The Plan shall become effective as determined by the Board, but no Option shall
be exercised unless and until the Plan has been approved by the stockholders of
the Company, which approval shall be within twelve (12) months before or after
the date the Plan is adopted by the Board.

 

10.



--------------------------------------------------------------------------------

14. CHOICE OF LAW.

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan without regard to such
state’s conflict of laws rules.

 

11.